EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dennis Duchene on June 16, 2022.

The application has been amended as follows: 
Claim 30: Replace “A computer-readable medium” in line 1 with “A non-transitory computer-readable medium”.
Claim 47: Replace “A computer-readable medium” in line 1 with “A non-transitory computer-readable medium”.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, US Pub. 2011/0320592 to Kemmerer, JR. et al. (hereinafter “Kemmerer, JR”)) does not disclose, with respect to claim 1, a transceiver configured to receive one or more packets from a separate device, the one or more packets including a flag specifying whether requested content should be obtained from a cache of a cache server, the one or more packets comprising one of a packet data convergence protocol (PDCP) protocol data unit (PDU) or a media access control (MAC) layer control element (CE) as claimed.  Rather, Kemmerer, JR teaches determining whether a content cache is to process the request (step 404 in Figure 4).  The same reasoning applies to claims 10, 15, 21, 30, 33, 38, 41 and 47 mutatis mutandis.  The prior art in the record (in particular, US Pub. 2011/0320592 to Kemmerer, JR. et al. (hereinafter “Kemmerer, JR”)) also does not disclose, with respect to claim 50, propagate the flag, in response to the determination, to a message extension header associated with the one or more packets, wherein the transceiver is further configured to: send, in response to the determination, the one or more packets with the message extension header to an intermediate network node between the apparatus and the cache server for transmitting to the cache server; and receive the requested content from the cache of the cache server as claimed.  Accordingly, claims 1-50 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414